PER CURIAM:
The above entitled cause having come on before this Court for trial on the 30th day of March, 1922, and counsel for plaintiff and appellee herein being present, but counsel for defendant and appellant, though absent at said trial, having advised the Court through his representative that defendant and appellant did not desire to further prosecute this appeal, and that the affirmation of the Judgment of the Lower Court was not opposed;
On motion of counsel for plaintiff and appellee, it is ordered adjudged and decreed that the Judgment herein appealed from be, and the same is hereby affirmed, appellant to pay costs of both courts.